                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                                            )
                                                            )
       NORMA EDITH RODRIGUEZ SANCHEZ                        )
       Petitioner,                                          )
                                                            )
               v.                                           )       Case No. S:20-CV-195-D
                                                            )
                                                            )
       JUSTINO FAUSTO PERALTA-RANGEL                        )
       Respondent.                                          )



            ORDER GRANTING PETITIONER'S MOTION TO CLOSE CASE


       After considering Petitioner's Motion to Close, this Court hereby GRANTS the motion.

       At this time, the Court instructs the clerk to close this case. It is so ORDERED.



Dated this -----4::_ day of March, 2021.




          Case 5:20-cv-00195-D Document 34 Filed 03/04/21 Page 1 of 1
